Siebeckee, J.
It is insisted that the county is liable to plaintiff, under the facts, on account of the aid furnished to the alleged poor person. Whether the person is one for whose care and relief the county is liable under the provisions of sec. 1517, Stats. 1898, need not be determined under the allegations of the complaint. Plaintiff charges that he was employed by three members of the county board and the district attorney of the county to furnish this aid and care. It is not alleged that these officers were given authority by the county board to employ plaintiff or any other person in providing county aid to poor persons. There is nothing in the provisions of the statutes under which poor persons are to be relieved at the expense of the county indicating that individual members of the county board or the district attorney have any authority or power to act for the county, unless express authority be granted them by action of the county board. As held in the case of Patrick v. Baldwin, 109 Wis. 342, 85 N. W. 274:
“The statute creates a liability to relieve destitute persons, but not a liability to individuals who may voluntarily perform that service. It empowers appropriate agents of municipalities to make their liability effective by necessary contracts to that end, and imposes upon such agents the duty to exercise such power. . . . Performance of that duty by the person designated by law is absolutely essential to create a binding obligation upon the municipality to compensate one for relieving a poor person legally entitled to relief at its expense.”
*432See, also, McCaffrey v. Shields, 54 Wis. 645, 12 N. W. 54; Portage Co. v. Neshkoro, 109 Wis. 520, 85 N. W. 414.
It appearing that the county officers who plaintiff alleges-employed him to furnish the relief at the county’s expense-had no authority to- make such a contract, the complaint must be held to state no cause of action, and the order and judgment complained of were proper.
By the Court. — The order and the judgment appealed from are affirmed.